Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
1.	This office action is in response to the preliminary amendment filed on 3/6/2020.  As directed by the amendment, claim 1 has been canceled and claims 2-21 have been added. Thus, claims 2-21 are pending in the application.
Priority
2.	Claims 2-21 are not entitled to the earlier filing date of provisional application 61/025,511 because the claimed subject matter is not supported by the provisional application. Specifically, the provisional application does not provide support for “a switch mechanism configured to close an electrical contact in response to an actuation of the metered dose inhaler to dispense medication, the closing of the electrical circuit causing the transmission of an electrical signal representing the dispensing of the medication” (claim 2, ln. 4-7). Therefore, the claims have the filing date of non-provisional application 12/348,424 (January 5th, 2009).
Information Disclosure Statement
3.	The information disclosure statement filed 4/16/2022 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  Reference documents C2-C6 have not been provided. The information referred to therein has not been considered.
Drawing Objections
4.	The drawings are objected to for the following informalities:
Reference characters “100” (Fig. 1), “300” (Fig. 3), and “400” (Fig. 4) should not be underlined and should instead have lead lines. Underlining is reserved for reference characters that represent cross sections or surfaces. See 37 CFR 1.84(q).
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  The following features must be shown or canceled from the claim(s):
 “a lever extending out of the side of the metered dose inhaler into an area above the exposed end of the medicament canister” (claims 8-9);
“the switch mechanism is a thermistor” (claim 11)
No new matter should be entered. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
5.	The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the term “medicament package” (claim 3, ln. 4; claim 4, ln. 2; claim 5, ln. 2; claim 16, ln. 4, claim 20, ln. 4) lacks antecedent basis in the specification. All terms in the claims should have support in the specification.
Claim Interpretation- 35 USC § 112 – Sixth Paragraph/35 USC § 112(f)

6.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
At present, the limitations “monitoring means” (claim 19), “switching means” (claims 19-20), “communicating means” (claims 19-20), and “receiving means” (claim 19) are interpreted under 35 USC 112(f).
Claim Objections
7.	Claim 5 is objected to because of the following informalities:  
Regarding claim 5, the term “medicament packaged” (ln. 2) should read --medicament package--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
8.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

9.	Claims 8, 12, and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
	Regarding claim 8, the limitation “a lever extending out of the side of the metered dose inhaler into an area above the exposed end of the medicament canister” (ln. 3-4) is new matter not supported in the applicant’s original disclosure. While the specification appears to support a lever extending out of the “medicament package” (see [0044]), there is not support for a lever that extends out of the metered dose inhaler.
	Regarding claims 12 and 18, the limitation “a magnetic field sensor integrated into a body of the metered dose inhaler” (claim 12, ln. 4; claim 18, ln. 3) is new matter not supported in the applicant’s original disclosure. While the specification discloses a magnetic field sensor integrated into the medicament “package” ([0037]; Fig. 2d), the disclosure does not support a magnetic field sensor integrated into the body of the metered dose inhaler.
Any remaining claims are rejected as being dependent upon a rejected base claim.
10.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

11.	Claims 4-5, 9, and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Regarding claim 4, the limitation “the switch mechanism, the communication device, and the processor are integrated into a medicament package configured to removably mount to the side of the metered dose inhaler” (ln. 1-3) contradicts claim 3, which recites the switch mechanism removably mounted to an exposed end of the medicament canister and the communication device and processor integrated into a medicament package configured to be removably mounted to a side of the metered dose inhaler. For the purposes of examination, claim 4 will be interpreted as requiring the switch mechanism, the communication device, and the processor as all being within one medicament package configured to mount to the side of the metered dose inhaler. The applicant should either amend claim 4 or change the dependency of claim 4 to fix the contradiction.
Regarding claim 5, the limitation “the switch mechanism, the communication device, and the processor are integrated into a medicament package configured to removably mount to the exposed end of the medicament canister” (ln. 1-3) contradicts claim 3, which recites the switch mechanism removably mounted to an exposed end of the medicament canister and the communication device and processor integrated into a medicament package configured to be removably mounted to a side of the metered dose inhaler. For the purposes of examination, claim 5 will be interpreted as requiring the switch mechanism, the communication device, and the processor as all being within one medicament package configured to mount to the exposed end of the medicament canister. The applicant should either amend claim 5 or change the dependency of claim 5 to fix the contradiction.
Regarding claim 7, the limitation “the switch mechanism comprises an optical sensor that monitors a tag or a label mounted to the medicament canister” (ln. 1-2, as depicted in applicant’s Fig. 2d) contradicts claim 3, which recites the switch mechanism configured to removably mount to an exposed end of the medicament canister (as depicted in applicant’s Fig. 2a). For the purposes of examination, claim 7 will be interpreted as requiring the switch mechanism to be an optical sensor without any requirement to be configured to be removably mounted to an exposed end of the  medicament canister. The applicant should either amend claim 7 or change the dependency of claim 7 to fix the contradiction.
Regarding claim 9, the limitation “the lever extends internally through the metered dose inhaler and is configured to move when the medicament canister is actuated downwards” (ln. 1-3) appears to contradict with claim 8 which recites that the lever extends out of the side of the metered dose inhaler. For the purposes of examination, the claim will be interpreted as extending both externally and internally through the metered dose inhaler. The applicant should either amend claim 9 or change the dependency of claim 9 to fix the contradiction.
Regarding claim 11, the limitation “the switch mechanism is a thermistor” (ln. 1-2) appears to be contradictory. A thermistor is not a switch. Furthermore, a thermistor would not be configured to “close an electrical circuit” as required by claim 1 (ln. 4). For the purposes of examination, claim 11 will be interpreted as requiring a thermistor configured to detect a change in temperature, but not that the thermistor acts as a switch that closes an electrical circuit.
Regarding claim 14, the limitation “the terminal device is a mobile device operated by one of the following…” makes the claim unclear as to whether the claim is directed to a device (i.e. an inhaler monitoring system) or a method of operating a device (i.e. a user or health professional operating a terminal device). A suggestion for correction is amending the limitation to read --the terminal device is a mobile device configured to be operated by one of the following…---.
Any remaining claims are rejected as being dependent upon a rejected base claim.
Claim Rejections - 35 USC § 103
12.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


13.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
14.	Claims 2, 10-11, 13, 15, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Wolf (5,809,997) in view of Burns et al (5,284,133).
	Regarding claim 2, Wolf discloses an inhaler monitoring system (Fig. 12, apparatus 100) comprising: a medicament device configured to removably mount to an exterior surface of a metered dose inhaler (Figs. 15a-15b, chronology apparatus 1200 removably mounts to an exterior surface of inhaler body 1575/1210; see col. 17, ln. 8-11), wherein the medicament device comprises: an actuation sensor (Fig. 17c, sensing arm 1555); a communication device configured to receive the electrical signal transmitted by the actuation sensor (Fig. 14, transmitter 1450 and receiver 1460 serve as a communication device; see col. 17, ln. 2-7); and a processor and memory storing instructions (Col. 22, ln. 18-22, discloses the apparatus 100 as having a memory and the ability to execute instructions, which indicates the presence of a processor) that, when executed by the processor, cause the processor to: record the actuation of the metered dose inhaler as an inhaler usage event (col. 22, ln. 18-20, discloses recording usage (i.e. actuation) of the apparatus); determine a time and date of the recorded inhaler usage event (col. 13, ln. 1, discloses recording time and date); transmit the determined time and data via the communication device (col. 22, ln. 10-17, discloses wireless communication between the apparatus 100 and the docking station 2030); and a non-transitory computer readable storage medium storing instructions encoded thereon (Fig. 20, PC 2050 has operating software; see col. 22, ln. 32-35) that, when executed by a processor of a terminal device, cause the processor of the terminal device to: receive the transmitted time and date of the recorded inhaler usage event (col. 22, ln. 32-35); and update a record of inhaler usage by the patient with the received time and date (col. 23, ln. 40-59, discloses “chronologging” retrieved data and analyzing the information, which would require updated records of inhaler usage).
	Wolf does not disclose the actuation sensor as a switch mechanism configured to close an electrical circuit in response to an actuation of the metered dose inhaler to dispense medication, the closing of the electrical circuit causing the transmission of an electrical signal representing the dispensing of the medication.
	However, Burns teaches an inhaler that monitors the actuation of the inhaler (Fig. 4A), wherein the inhaler detects actuation via a switch mechanism that closes an electrical circuit in response to an actuation of the inhaler (Fig. 4A, lever 44. Col. 10, ln. 11-27, discloses that movement of lever 44 actuates a microswitch on the controller 24).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the actuation sensor of Wolf to be a switch mechanism that closes an electrical circuit as taught by Burns. Such a modification provides a simple mechanism for recording actuation. Furthermore, such a modification is the simple substitution of one known actuation sensor (i.e. the switch mechanism of Burns) for another known actuation sensor (i.e. the sensing arm of Wolf) to obtain the predictable result of detecting when a canister of a metered dose inhaler has been depressed.
	Regarding claim 10, the modified device of Wolf has the medicament device as removably mounted to the metered dose inhaler by a snap-fit mechanism (Wolf, col. 17, ln. 8-10, discloses snap latch system 1470). 
	Regarding claim 11, the modified device of Wolf has the switch mechanism as a thermistor configured to measure a change in temperature of the metered dose inhaler resulting from a dispensing of the medication, the change in temperature causing the transmission of a signal representing the dispensing of the medication (Wolf, col. 20, ln. 44-50, discloses a fast response thermistor 1560 that detects changes in temperature due to air flow variance during actuation. Upon detection, the thermistor generates a medication discharge signal 1932).
	Regarding claim 13, the modified device of Wolf has the communication device further configured to receive information from the terminal device (Wolf, col. 22, ln. 18-22, discloses the apparatus 100 as downloading instructions issued by the physician from the docking station 2030 memory).
	Regarding claim 15, Wolf discloses an inhaler monitoring system (Fig. 12, apparatus 100) comprising: a metered dose inhaler configured to dispense medication when actuated by a user (Fig. 12, vial/actuator combination 1220); a medicament device configured to removably mount to an exterior surface of a metered dose inhaler (Figs. 15a-15b, chronology apparatus 1200 removably mounts to an exterior surface of inhaler body 1575/1210; see col. 17, ln. 8-11), wherein the medicament device comprises: an actuation sensor (Fig. 17c, sensing arm 1555); a communication device configured to receive the electrical signal transmitted by the actuation sensor (Fig. 14, transmitter 1450 and receiver 1460 serve as a communication device; see col. 17, ln. 2-7); and a processor and memory storing instructions (Col. 22, ln. 18-22, discloses the apparatus 100 as having a memory and the ability to execute instructions, which indicates the presence of a processor) that, when executed by the processor, cause the processor to: record the actuation of the metered dose inhaler as an inhaler usage event (col. 22, ln. 18-20, discloses recording usage (i.e. actuation) of the apparatus); determine a time and date of the recorded inhaler usage event (col. 13, ln. 1, discloses recording time and date); transmit the determined time and data via the communication device (col. 22, ln. 10-17, discloses wireless communication between the apparatus 100 and the docking station 2030); and a non-transitory computer readable storage medium storing instructions encoded thereon (Fig. 20, PC 2050 has operating software; see col. 22, ln. 32-35) that, when executed by a processor of a terminal device, cause the processor of the terminal device to: receive the transmitted time and date of the recorded inhaler usage event (col. 22, ln. 32-35); and update a record of inhaler usage by the patient with the received time and date (col. 23, ln. 40-59, discloses chronologging retrieved data and analyzing the information, which would require updated records of inhaler usage).
	Wolf does not disclose the actuation sensor as a switch mechanism configured to close an electrical circuit in response to an actuation of the metered dose inhaler to dispense medication, the closing of the electrical circuit causing the transmission of an electrical signal representing the dispensing of the medication.
	However, Burns teaches an inhaler that monitors the actuation of the inhaler (Fig. 4A), wherein the inhaler detects actuation via a switch mechanism that closes an electrical circuit in response to an actuation of the inhaler (Fig. 4A, lever 44. Col. 10, ln. 11-27, discloses that movement of lever 44 actuates a microswitch on the controller 24).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the actuation sensor of Wolf to be a switch mechanism that closes an electrical circuit as taught by Burns. Such a modification provides a simple mechanism for recording actuation. Furthermore, such a modification is the simple substitution of one known actuation sensor (i.e. the switch mechanism of Burns) for another known actuation sensor (i.e. the sensing arm of Wolf) to obtain the predictable result of detecting when a canister of a metered dose inhaler has been depressed.
	Regarding claim 19, Wolf discloses an inhaler monitoring system (Fig. 12, apparatus 100) comprising: monitoring means for removably mounting to an exterior surface of a metered dose inhaler (Figs. 15a-15b, chronology apparatus 1200 removably mounts to an exterior surface of inhaler body 1575/1210; see col. 17, ln. 8-11), wherein the monitoring means comprises: an actuation sensing means (Fig. 17c, sensing arm 1555); communication means for receiving the electrical signal transmitted by the actuation sensor (Fig. 14, transmitter 1450 and receiver 1460 serve as a communication device; see col. 17, ln. 2-7), recording the actuation of the metered dose inhaler as an inhaler usage event (col. 22, ln. 18-20, discloses recording usage (i.e. actuation) of the apparatus), determining a time and date of the recorded usage event (col. 13, ln. 1, discloses recording time and date), and transmitting the determined time and data (col. 22, ln. 10-17, discloses wireless communication between the apparatus 100 and the docking station 2030); and receiving means (Fig. 20; see col. 22, ln. 32-35) for receiving the transmitted time and date of the recorded inhaler usage event (col. 22, ln. 32-35), and updating a record of inhaler usage by the patient with the received time and date (col. 23, ln. 40-59, discloses chronologging retrieved data and analyzing the information, which would require updated records of inhaler usage).
	Wolf does not disclose the actuation sensing means as a switch means for closing an electrical circuit in response to an actuation of the metered dose inhaler to dispense medication, the closing of the electrical circuit causing the transmission of an electrical signal representing the dispensing of the medication.
	However, Burns teaches an inhaler that monitors the actuation of the inhaler (Fig. 4A), wherein the inhaler detects actuation via a switch mechanism that closes an electrical circuit in response to an actuation of the inhaler (Fig. 4A, lever 44. Col. 10, ln. 11-27, discloses that movement of lever 44 actuates a microswitch on the controller 24).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the actuation sensor of Wolf to be a switch mechanism that closes an electrical circuit as taught by Burns. Such a modification provides a simple mechanism for recording actuation. Furthermore, such a modification is the simple substitution of one known actuation sensor (i.e. the switch mechanism of Burns) for another known actuation sensor (i.e. the sensing arm of Wolf) to obtain the predictable result of detecting when a canister of a metered dose inhaler has been depressed.
15.	Claims 3-4, 6-7, 12, 16-18, and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Wolf in view of Burns, as applied to claims 2, 15, and 19 above, and further in view of Levy et al (2010/0094099)
	Regarding claim 3, the modified device of Wolf has a switch mechanism (Burns, Fig. 4A, switch 44), communication device (Wolf, Fig. 14, transmitter 1450 and receiver 1460), and processor (Col. 22, ln. 18-22, discloses the apparatus 1200 as having a memory and the ability to execute instructions, which indicates the presence of a processor) integrated into a medicament package configured to removably mount to a side of the metered dose inhaler (chronology apparatus 1200 removably mounts to the side of metered dose inhaler 1575).
	The modified device of Wolf does not have the switch mechanism as configured to removably mount to an exposed end of a medicament canister.
	However, Levy teaches an inhaler monitoring system (Figs. 1-3) comprising a switch mechanism (Figs. 1-3, cap 28 and sensor 26 together form a “switch mechanism” for detecting actuation; Paragraph [0030] additionally teaches that this mechanism can be a Hall Effect sensor or an optical sensor), wherein the switch mechanism is configured to removably mount to an exposed end of a medicament canister (Fig. 1, cap 28 removably attaches to canister 16).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to design the switch mechanism of the modified device of Wolf to include a cap that is removably mounted to an exposed end of a medicament canister as taught by Levy because such a modification is the simple substitution of one known switch mechanism for detecting inhaler actuation (i.e. the cap/sensor mechanism of Levy) for another known switch mechanism for detecting inhaler actuation (i.e. the lever switch mechanism of the modified device of Wolf) to obtain the predictable result of detecting actuation events of a metered dose inhaler.
	Regarding claim 4, the modified device of Wolf has the switch mechanism, the communication device, and the processor integrated into a medicament package configured to removably mount to the side of the metered dose inhaler (Wolf, Figs. 15a-15b, all components (including the actuation sensor, communication device, and processor), are integrated into the chronology apparatus 1200. While this contradicts the rejection set forth for claim 3, claims 3 and 4 contradict one another (see 35 USC 112(b) rejection above)).
	Regarding claim 6, the modified device of Wolf has the switch mechanism configured to mechanically depress in response to a downward movement of the medicament canister, the mechanical depression representing the depression of the medication (Levy, Figs. 1-3, sensor 26 is depressed with downward movement of the medicament canister 16; see [0029]).
	Regarding claim 7, the modified device of Wolf has the switch mechanism comprising an optical sensor that monitors a tag or a label mounted to the medicament canister, the optical sensor recording a pattern of optical sensor images characterizing actuations of the metered dose inhaler (Levy, [0030], discloses that the actuation sensor can be an optical sensor, which would require the sensor to monitor some type of tag or marker).
	Regarding claim 12, the modified device of Wolf has a switch mechanism (Burns, Fig. 4A, switch 44).
	The modified device of Wolf does not have the switch mechanism comprising: a magnet removably mounted to the exterior surface of the metered dose inhaler; and a magnetic field sensor integrated into a body of the metered dose inhaler; wherein the magnetic field sensor is configured to record a change in voltage output in the sensor when actuation of the metered dose inhaler moves the magnet in proximity to the magnetic field sensor.
	However, Levy teaches an inhaler monitoring system (Figs. 1-3) comprising a switch mechanism (Figs. 1-3, cap 28 and sensor 26 together form a “switch mechanism” for detecting actuation; Paragraph [0030] additionally teaches that this mechanism can be a Hall Effect sensor, which is a type of magnetic field sensor), wherein the switch mechanism is configured to removably mount to an exposed end of a medicament canister (Fig. 1, cap 28 removably attaches to canister 16).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to design the switch mechanism of the modified device of Wolf to be a Hall Effect sensor as taught by Levy because such a modification is the simple substitution of one known switch mechanism for detecting inhaler actuation (i.e. the cap/sensor mechanism of Levy) for another known switch mechanism for detecting inhaler actuation (i.e. the lever switch mechanism of the modified device of Wolf) to obtain the predictable result of detecting actuation events of a metered dose inhaler. The modified device of Wolf would have a magnet located in the cap of Levy and a magnetic field sensor located in the body of the chronology apparatus of Wolf.
	Regarding claim 16, the modified device of Wolf has a switch mechanism (Burns, Fig. 4A, switch 44), communication device (Wolf, Fig. 14, transmitter 1450 and receiver 1460), and processor (Col. 22, ln. 18-22, discloses the apparatus 1200 as having a memory and the ability to execute instructions, which indicates the presence of a processor) integrated into a medicament package configured to removably mount to a side of the metered dose inhaler (chronology apparatus 1200 removably mounts to the side of metered does inhaler 1575).
	The modified device of Wolf does not have the switch mechanism as configured to removably mount to an exposed end of a medicament canister.
	However, Levy teaches an inhaler monitoring system (Figs. 1-3) comprising a switch mechanism (Figs. 1-3, cap 28 and sensor 26 together form a “switch mechanism” for detecting actuation; Paragraph [0030] additionally teaches that this mechanism can be a Hall Effect sensor or an optical sensor), wherein the switch mechanism is configured to removably mount to an exposed end of a medicament canister (Fig. 1, cap 28 removably attaches to canister 16).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to design the switch mechanism of the modified device of Wolf to include a cap that is removably mounted to an exposed end of a medicament canister as taught by Levy because such a modification is the simple substitution of one known switch mechanism for detecting inhaler actuation (i.e. the cap/sensor mechanism of Levy) for another known switch mechanism for detecting inhaler actuation (i.e. the lever switch mechanism of the modified device of Wolf) to obtain the predictable result of detecting actuation events of a metered dose inhaler.
	Regarding claim 17, the modified device of Wolf has the switch mechanism configured to mechanically depress in response to a downward movement of the medicament canister, the mechanical depression representing the depression of the medication (Levy, Figs. 1-3, sensor 26 is depressed with downward movement of the medicament canister 16; see [0029]).
	Regarding claim 18, the modified device of Wolf has a switch mechanism (Burns, Fig. 4A, switch 44).
	The modified device of Wolf does not have the switch mechanism comprising: a magnet removably mounted to the exterior surface of the metered dose inhaler; and a magnetic field sensor integrated into a body of the metered dose inhaler; wherein the magnetic field sensor is configured to record a change in voltage output in the sensor when actuation of the metered dose inhaler moves the magnet in proximity to the magnetic field sensor.
	However, Levy teaches an inhaler monitoring system (Figs. 1-3) comprising a switch mechanism (Figs. 1-3, cap 28 and sensor 26 together form a “switch mechanism” for detecting actuation; Paragraph [0030] additionally teaches that this mechanism can be a Hall Effect sensor, which is a type of magnetic field sensor), wherein the switch mechanism is configured to removably mount to an exposed end of a medicament canister (Fig. 1, cap 28 removably attaches to canister 16).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to design the switch mechanism of the modified device of Wolf to be a Hall Effect sensor as taught by Levy because such a modification is the simple substitution of one known switch mechanism for detecting inhaler actuation (i.e. the cap/sensor mechanism of Levy) for another known switch mechanism for detecting inhaler actuation (i.e. the lever switch mechanism of the modified device of Wolf) to obtain the predictable result of detecting actuation events of a metered dose inhaler. The modified device of Wolf would have a magnet located in the cap of Levy and a magnetic field sensor located in the body of the chronology apparatus of Wolf.
	Regarding claim 20, the modified device of Wolf has a switch mechanism (Burns, Fig. 4A, switch 44), communication device (Wolf, Fig. 14, transmitter 1450 and receiver 1460), and processor (Col. 22, ln. 18-22, discloses the apparatus 1200 as having a memory and the ability to execute instructions, which indicates the presence of a processor) integrated into a medicament package configured to removably mount to a side of the metered dose inhaler (chronology apparatus 1200 removably mounts to the side of metered dose inhaler 1575).
	The modified device of Wolf does not have the switch mechanism as configured to removably mount to an exposed end of a medicament canister.
	However, Levy teaches an inhaler monitoring system (Figs. 1-3) comprising a switch mechanism (Figs. 1-3, cap 28 and sensor 26 together form a “switch mechanism” for detecting actuation; Paragraph [0030] additionally teaches that this mechanism can be a Hall Effect sensor or an optical sensor), wherein the switch mechanism is configured to removably mount to an exposed end of a medicament canister (Fig. 1, cap 28 removably attaches to canister 16).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to design the switch mechanism of the modified device of Wolf to include a cap that is removably mounted to an exposed end of a medicament canister as taught by Levy because such a modification is the simple substitution of one known switch mechanism for detecting inhaler actuation (i.e. the cap/sensor mechanism of Levy) for another known switch mechanism for detecting inhaler actuation (i.e. the lever switch mechanism of the modified device of Wolf) to obtain the predictable result of detecting actuation events of a metered dose inhaler.
	Regarding claim 21, the modified device of Wolf has the switch mechanism configured to mechanically depress in response to a downward movement of the medicament canister, the mechanical depression representing the depression of the medication (Levy, Figs. 1-3, sensor 26 is depressed with downward movement of the medicament canister 16; see [0029]).


16.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Wolf in view of Burns and Levy, as applied to claim 4 above, and further in view of Genova et al (2006/0254581).
	Regarding claim 5, the modified device of Wolf has a switch mechanism (Burns, Fig. 4A, switch 44), communication device (Wolf, Fig. 14, transmitter 1450 and receiver 1460), and processor (Col. 22, ln. 18-22, discloses the apparatus 1200 as having a memory and the ability to execute instructions, which indicates the presence of a processor) integrated into a medicament package configured to removably mount to a side of the metered dose inhaler (chronology apparatus 1200 removably mounts to the side of metered dose inhaler 1575).
	The modified device of Wolf does not have the switch mechanism, the communications device, and the processor as integrated into a medicament package configured to removably mount to the exposed end of the medicament canister.
	However, Genova teaches an inhaler monitoring device wherein all components of the monitoring device are integrated into a cap configured to removably mount to an exposed end of a medicament canister (Fig. 6, cap housing 2 contains all of the components of the monitoring device).

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to design the attachment mechanism of the modified device of Wolf to removably mount to the exposed end of a medicament canister as taught by Genova. Such a modification is the simple substitution for one known attachment means for an inhaler monitor (i.e. the top cap attachment means of Genova) for another known attachment means for an inhaler monitor (i.e. the side attachment means of Wolf) to obtain the predictable result of removably attaching an inhaler monitor to a metered dose inhaler.
16.	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Wolf in view of Burns, as applied to claim 2 above, and further in view of Fonduca et al (2011/0282173).
	Regarding claim 14, the modified device of Wolf has a terminal device operated by a health professional associated with a user actuating the metered dose inhaler (col. 23, ln. 53).
	The modified device of Wolf does not have the terminal device as a mobile device.
	However, Fonduca teaches a portable medical apparatus ([0095] discloses that the portable medical apparatus can be an inhaler) that can be monitored with a mobile device ([0148] discloses that the medical device can connect to mobile devices such as PDAs and cell phones).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to design the terminal device of the modified device of Wolf to be a mobile device as taught by Fonduca in order to allow the physical to view data about the patient’s inhaler usage from multiple locations.
Allowable Subject Matter
17.	Claims 8-9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), 1st paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
	The prior art of record does not disclose “a lever extending out of the side of the metered dose inhaler into an area above the exposed end of the medicament canister” (claim 8, ln. 3-4). It is noted, however, that it does not appear the applicant has support for this limitation in their original disclosure (see 35 USC 112(a) rejection above).
Conclusion
18.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Samiotes (5,505,192), Wolf (5,809,997), Urbanus (2004/0255936), Genova et al (2006/0254581), Brunnberg et al (2012/0055472), and Manice et al (10/019,555) discloses inhaler monitoring systems that removably attach to inhalers.
19.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY A STANIS whose telephone number is (571)272-5139.  The examiner can normally be reached on Mon - Fri 8:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TIMOTHY A STANIS/Primary Examiner, Art Unit 3785